Citation Nr: 1220906	
Decision Date: 06/14/12    Archive Date: 06/22/12	

DOCKET NO.  09-48 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a lung disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel
INTRODUCTION

The Veteran had active service from July 1962 to May 1965.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the VARO in Honolulu that, in pertinent part, denied entitlement to the benefits sought.  The case was previously before the Board in February 2011 at which time it was remanded in pertinent part for further development.  

The Board notes that a review of the record reveals that service connection is currently in effect for ischemic heart disease.  A 30 percent rating has been in effect since July 12, 2010.  Service connection is also in effect for diabetes mellitus, tinnitus, and bilateral hearing loss.  A combined disability rating of 50 percent has been in effect since July 12, 2010.  Review of Virtual VA reveals no additional pertinent documents.

For reasons set forth below, the issue of entitlement to service connection for a chronic lung disability is being REMANDED for further development.  VA will notify the Veteran should further action be required.


FINDING OF FACT

There is a preponderance of evidence against a nexus between a current diagnosis of lumbosacral strain with disc extrusion and any incident of service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The enactment of the Veterans Claim Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, significantly changed the law by providing enhanced duties on VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits, and redefining the obligations of VA with respect to the duty to assist a Veteran with the development of his or her claim.  VA has issued regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) VCAA notice must:  (1) Inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements apply to all elements of a service connection claim.  Those elements are:  (1) Veteran status; (2) the existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability ratings; and (5) effective date of the disability.

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  The Veteran has been provided with written notice by letters dated in 2008, 2009, and 2011 and these notices fulfill the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claim, the ways by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  He has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.

With regard to the duty to assist him, the Board notes that this duty includes assisting him in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A.  The Veteran was accorded a VA examination in May 2011.  This examination was thorough in nature and provided a competent opinion addressing the contended causal relationship between service and the Veteran's current low back disability.  Additionally, the Veteran had the opportunity to provide testimony on his own behalf at a hearing before the undersigned in July 2010.  A transcript of the hearing proceedings is of record and has been reviewed.

Based on the foregoing, it is the Board's determination that the VA has fulfilled its VCAA duties to notify and assist the Veteran and, thus, no additional assistance for notification is required.

Pertinent Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Certain chronic disabilities, to include arthritis, are presumed to have been incurred in service if manifest to a compensable degree of 10 percent or more within one year following service discharge.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Establishing service connection generally requires competent evidence of three things:  (1) A current disability; (2) inservice occurrence or aggravation of a disease or injury; and (3) a causal relationship, that is, a nexus between the claimed inservice disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method for establishing the second or third element is through a demonstration of continuity of symptomatology.  See Barr v, Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may establish continuity of symptomatology with competent evidence showing:  (1) That a condition was noted during service; (2) post service continuity of the claimed symptomatology; and (3) a nexus between the current disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b).

Factual Background and Analysis

The Board notes that it has reviewed all the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will provide a summary of the relevant evidence where appropriate.  The analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  

In this case, the Veteran seeks entitlement to service connection for a low back disability.  He has a current diagnosis of lumbosacral strain with disc extrusion at the L4/L5 level.  He contends that his current back problems are related to injuries he sustained to the back while on active service.

A review of the service treatment records is without reference to complaints or findings indicative of the presence of back disorder.  The Veteran himself testified at his July 2010 hearing that although he sustained two separate back injuries during service, he did not report back pain at the time of separation examination because he was not experiencing pain at that time and did not wish to delay his separation.

The post service medical evidence of record dates from the early 2000's.  The evidence includes a report of an evaluation at a private facility in November 2003.  The Veteran was seen primarily for chest pain.  Past history referred to a pulmonary embolus 10 years earlier.  No mention whatsoever was made of any back problems.

The Veteran was seen at another private facility in December 2004 for a chief complaint of chest pain.  He was described as a reliable historian.  Past medical history was described as significant for diabetes, hypertension, coronary artery disease, and coronary embolism.  No reference was made to any back problems.  A pertinent diagnosis was not made.

The initial mention of back difficulties in the available post service records includes the report of an outpatient visit with a physician in April 2005.  The Veteran's chief complaint was of having a low back ache.  It was noted he had been doing some yard work recently.  Following examination, he was given a pertinent assessment of "low back pain probable mild strain."

The subsequent medical evidence includes the report of a cardiology consultation with VA in June 2010.  It was noted the Veteran was referred by the pulmonary clinic for evaluation of dyspnea on exertion.  Past medical history was without reference for any problems with the back.  A pertinent assessment was not made. 

The Veteran was accorded an examination of the spine by VA in May 2011.  The claims file was reviewed by the examiner.  The Veteran claimed that he sustained lumbosacral strain in service from "twisting back sling loading and jumping out during crash with safety harness still connected."  However, he indicated he did not receive any treatment in service.  He stated the pain resolved after 10 to 14 days until 1970 when his back muscles would tense up.  Reference was made to a lumbar CT scan done in October 2007 showing osteophytes and spinal stenosis and disc bulging.  Magnetic resonance imaging done in June 2009 reportedly confirmed this.  The Veteran was given a diagnosis of lumbosacral strain with large disc extrusion of the L4/L5 level resulting in marked central spinal canal stenosis.  The examiner opined the current back disability was "less likely as not (less than 50/50 probability) caused by or a result of an injury or incident during active service."  The examiner gave as rationale that it was several years from the time of the injury in service until the Veteran developed back pain again.  The examiner noted that he had reviewed the claims file, the service treatment records, the VA medical records, and current examination.

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the claim for service connection for a low back disability.  The Veteran's service treatment records are negative for any findings indicative for the presence of a low back disability and the Veteran has not contended otherwise.  The first documentation of record of a low back disability is several years following service discharge.  The Board notes that the Court has held that the fact that there is no record of any complaint, let alone treatment, involving a disorder for many years following service discharge can be decisive.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed at Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints).

The Board notes that as there is no medical evidence of arthritis of the lumbosacral spine within one year subsequent to service discharge, the presumptive provisions for this disease found at 38 C.F.R. §§ 3.307 and 3.309 are not for application.

As for continuity of symptomatology since service, the overwhelming evidence of record does not support this assertion.  In this regard, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejections of any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been submitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).

A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms).

In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency of the evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, the Veteran has asserted that his symptoms of low back pain have been continuous ever since service, specifically since his inservice back injury.  After review of all the lay and medical evidence, however, the Board concludes that the assertion of continued symptomatology since service, while competent, is not credible.  The Board notes that according to the Veteran's service treatment records he has not referred to any back problems whatsoever.  There is no documentation of the presence of a back disorder for years following service discharge.  When the Veteran was seen in April 2005 for a complaint of a low backache, notation was made that he had been doing some yard work in the recent past.  The record shows the Veteran had been evaluated and treated for nonrelated disabilities in years following service and past medical histories reported by the Veteran at those times were without reference to problems with the back.  The Board notes that histories reported by a Veteran for treatment purposes are of more probative than more recent assertions and histories given VA disability compensation purposes.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the claimant has a strong motive to tell the truth in order to receive proper care).

The Board believes that the inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to the other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), affirmed per curium, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he did not receive any wounds in service).

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds that his current recollections and statements in connection with the claim for VA compensation benefits are of less probative value than his more contemporaneous inservice history and findings, including at service separation, the absence of complaints or treatments for years after service, and his previous statements for treatment purposes.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.  The Board also refers to the report of examination by a VA health care professional in May 2011 that has been discussed above.  That examiner had access to the entire claims file.  His opinion is supported by rationale.  There is no contrary medical opinion of record.  The Board finds the opinion from the health care professional to be probative and persuasive because it is based on a thorough review of the record.

Accordingly, the Board concludes that there is a preponderance of evidence against the claim for service connection for a low back disability.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, since there is a preponderance of evidence against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001) (holding that the benefit of the doubt rule is not for application when the preponderance of the evidence is found to be against the claimant); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability is denied.


REMAND

The Board notes that service connection may be established on a secondary basis for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 8 Vet. App. 374 (1995).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

The Veteran was accorded a pulmonary examination by VA in May 2011.  It was stated that he had a current diagnosis of chronic obstructive lung disease not verified by chest X-ray study.  The examiner opined that the lung disorder was not a result of injury or incident during service or his service-connected ischemic heart disease.  Pulmonary function testing was accomplished and the examiner stated the Veteran had mixed mild restriction lung disease secondary to a pulmonary embolism due to protein C deficiency and chronic obstructive pulmonary disease.  However, the Veteran has argued that he developed his respiratory difficulties secondary to the service-connected ischemic heart disease.  The examiner in May 2011 did not address the question of aggravation and this needs to be done.

Accordingly, the Board finds that further development with regard to this issue is in order and the case is REMANDED for the following:

1.  The physician who conducted the May 2011 examination of the Veteran at the Honolulu Medical Center should be contacted and asked to once again review the entire claims file and opine as to whether the Veteran's current respiratory problems have been aggravated by his service-connected disabilities, primarily his service-connected ischemic heart disease.  It is noted that aggravation means a permanent increase in severity of the underlying disability beyond its natural progression.  The examiner should state his or her opinion in terms of likelihood by indicating that it is at least as likely as not (greater than a 50 percent probability) or less likely than not (less than a 50 percent probability) that there is any kind of causal relationship between the service-connected ischemic heart disease and the Veteran's respiratory disorder.  The complete rationale for any opinion expressed should be provided.  A discussion of the facts and medical principals involved would be of considerable assistance to the Board.  If that physician is not available, the Veteran should be accorded a review or an examination by another examiner with adequate expertise to determine the etiology of any current respiratory disorder, particularly whether it has been aggravated in any way by the Veteran's service-connected ischemic heart disease.  That examiner should conduct all appropriate tests and studies, as needed, and his or her clinical findings should be reported in detail.  Based upon the examination results and review of the Veteran's pertinent medical history, the examiner should provide an opinion as to whether it is at least as likely as not that any current respiratory disability is related to the Veteran's service, to include if it was aggravated by the service-connected ischemic heart disease or any other service-connected disability.  If the examiner is not able to express an opinion without resort to speculation, he or she should provide reasons why.

2.  Thereafter, VA should readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be accorded an opportunity for response.  Then, if otherwise in order, the case should be returned to the Board for appellate review.

By this REMAND, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

	                     ______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


